Exhibit 10.2

Execution Copy

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

PARSLEY ENERGY, INC.

AND

THE PURCHASERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1   

Section 1.01

  Definitions      1   

Section 1.02

  Registrable Securities      2    ARTICLE II REGISTRATION RIGHTS      3   

Section 2.01

  Mandatory Registration      3   

Section 2.02

  Failure to File or Become Effective; Liquidated Damages      4   

Section 2.03

  Blackout and Delay Rights      4   

Section 2.04

  Sale Procedures      5   

Section 2.05

  Cooperation by Holders      7   

Section 2.06

  Expenses      8   

Section 2.07

  Indemnification      8   

Section 2.08

  Rule 144 Reporting      10   

Section 2.09

  Transfer or Assignment of Registration Rights      10    ARTICLE III
MISCELLANEOUS      10   

Section 3.01

  Communications      10   

Section 3.02

  Successor and Assigns      11   

Section 3.03

  Assignment of Rights      11   

Section 3.04

  Recapitalization, Exchanges, Etc. Affecting the Shares      11   

Section 3.05

  Aggregation of Registrable Securities      11   

Section 3.06

  Specific Performance      12   

Section 3.07

  Counterparts      12   

Section 3.08

  Headings      12   

Section 3.09

  Governing Law      12   

Section 3.10

  Severability of Provisions      12   

Section 3.11

  Entire Agreement      13   

Section 3.12

  Amendment      13   

Section 3.13

  No Presumption      13   

Section 3.14

  Obligations Limited to Parties to Agreement      13   

Section 3.15

  Independent Nature of Purchaser’s Obligations      13   

Section 3.16

  Interpretation      14   



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 11, 2015, by and among Parsley Energy, Inc., a Delaware
corporation (the “Company”), and each of the Persons set forth on Schedule A to
the Common Stock Subscription Agreement (as defined below) (each, a “Purchaser”
and collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Shares pursuant to the Common Stock Subscription
Agreement, dated as of February 5, 2015, by and among the Company and the
Purchasers (the “Common Stock Subscription Agreement”); and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the Common
Stock Subscription Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Common Stock Subscription Agreement. The
terms set forth below are used herein as so defined:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Texas or the
State of New York are authorized or required to be closed by law or governmental
action.

“Common Share Price” means the volume weighted average closing price of the
shares of Class A Common Stock (as reported by the New York Stock Exchange) for
the ten trading days immediately preceding the date on which the determination
is made.

“Commission” means the U.S. Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

“Common Stock Subscription Agreement” has the meaning specified therefor in the
recitals of this Agreement.

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Effectiveness Deadline” has the meaning specified therefor in Section 2.02(b)
of this Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.01 of
this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Liquidated Damages” has the meaning specified therefor in Section 2.02(a) of
this Agreement.

“Liquidated Damages Multiplier” means the product obtained by multiplying
(x) the Common Share Price by (y) the number of Registrable Securities held by a
Holder that may not be disposed of without restriction and without the need for
current public information pursuant to any section of Rule 144 (or any successor
rule or regulation to Rule 144 then in force) under the Securities Act.

“Mandatory Shelf Filing Date” has the meaning specified therefore in
Section 2.01 of this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means the Common Shares to be acquired by the
Purchasers pursuant to the Common Stock Subscription Agreement and includes any
type of interest issued to the Holder as a result of Section 3.04.

“Registration Expenses” has the meaning specified therefor in Section 2.06(b) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section 2.01 of
this Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security

 

2



--------------------------------------------------------------------------------

becomes or has been declared effective by the Commission and such Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) when such Registrable Security has been disposed of pursuant to
any section of Rule 144 (or any similar provision then in effect) under the
Securities Act; (c) when such Registrable Security is held by the Company or one
of its subsidiaries or Affiliates; (d) when such Registrable Security has been
sold or disposed of in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of such securities
pursuant to Section 2.09 hereof or (e) when such Registrable Security becomes
eligible for resale without restriction and without the need for current public
information pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act, assuming the Holder of such Registrable
Security is not an affiliate (as defined in Rule 144(a)(1)) of the Company.

 

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Mandatory Registration.

(a) The Company shall prepare and file no later than five (5) Business Days
following the filing of the Company’s Annual Report on Form 10-K for the year
ended December 31, 2014 with the Commission (such filing date, the “Mandatory
Shelf Filing Date”) a registration statement with the Commission providing for
registration and resale, on a continuous or delayed basis pursuant to Rule 415,
of all of the Registrable Securities then outstanding from time to time; such
registration statement shall be on Form S-1 (or any equivalent or successor
form) under the Securities Act (or to the extent the Company is eligible to use
Form S-3 or any equivalent or successor form or forms, on Form S-3 or any
comparable or successor form); provided, however, that if the Company has filed
the registration statement on Form S-1 and subsequently becomes eligible to use
Form S-3 or any equivalent or successor form or forms, the Company may elect, in
its sole discretion, to (i) file a post-effective amendment to the registration
statement converting such registration statement on Form S-1 to a registration
statement on Form S-3 or any equivalent or successor form or forms or
(ii) withdraw the registration statement on Form S-1 and file a registration
statement on Form S-3 or any equivalent or successor form or forms, (the
registration statement on such form, as amended or supplemented, the
“Registration Statement”). The Company shall use its commercially reasonable
efforts to cause the Registration Statement to be declared effective under the
Securities Act by the Commission as soon as reasonably practicable after the
Mandatory Shelf Filing Date. The Company shall use its commercially reasonable
efforts to keep the Registration Statement continuously effective under the
Securities Act until the earlier of (A) the date when all of the Registrable
Securities covered by such Registration Statement have been sold, (B) the date
on which the Selling Holders own, in the aggregate, a number of Common Shares
which represents less than 1% of the total number of Common Shares issued and
outstanding at such time, and (C) the date on which all of the Purchased Shares
cease to be Registrable Securities hereunder (such period, the “Effectiveness
Period”). The Registration Statement when effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement, in the light of the circumstances under

 

3



--------------------------------------------------------------------------------

which a statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within one
(1) Business Days of such date, the Company shall provide the Holders with
written notice of the effectiveness of the Registration Statement.

Section 2.02 Failure to File or Become Effective; Liquidated Damages

(a) If the Company has not filed the Registration Statement with the Commission
on or prior to Mandatory Shelf Filing Date, then each Holder shall be entitled
to a payment (with respect to each Registrable Security held by the Holder), as
liquidated damages and not as a penalty, of 1% of the Liquidated Damages
Multiplier of such Holder (the “Liquidated Damages”).

(b) If the Registration Statement is not declared effective by the Commission on
or before June 1, 2015 (the “Effectiveness Deadline”), then each Holder shall be
entitled to a payment (with respect to each Registrable Security held by the
Holder), as liquidated damages and not as a penalty, of Liquidated Damages of
such Holder.

(c) The Liquidated Damages shall be paid to each Holder in cash within ten
(10) Business Days of the Mandatory Shelf Filing Date and the Effectiveness
Deadline, as applicable. Any payments made pursuant to this Section 2.02 shall
constitute the Holders’ exclusive remedy for such events. Any Liquidated Damages
due under this Section 2.02 shall be paid to the Holders in immediately
available funds. The obligation to pay the Liquidated Damages to a Holder
pursuant to this Section 2.02 shall cease at such time as the Registrable
Securities become eligible for resale by such Holder under Rule 144 of the
Securities Act without regard to any volume or manner of sale restrictions.

Section 2.03 Blackout and Delay Rights.

Notwithstanding anything to the contrary contained herein:

(a) the Company shall not be required to file a Registration Statement (or any
amendment thereto) or, if a Registration Statement has been filed but not
declared effective by the Commission, request effectiveness of such Registration
Statement, for a period of up to 45 days, if (A) the Company determines in good
faith that a postponement is in the best interest of the Company and its
stockholders generally due to a pending transaction involving the Company
(including a pending securities offering by the Company, or any proposed
financing, acquisition, merger, tender offer, business combination, corporate
reorganization, consolidation or other significant transaction involving the
Company), (B) the Company determines such registration would render the Company
unable to comply with applicable securities laws, (C) the Company determines
such registration would require disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential, or (D)
audited financial statements as of a date other than the fiscal year end of the
Company would be required to be prepared; provided, however, that in no event
shall any such period exceed an aggregate of 90 days in any 365-day period; and

(b) the Company may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement or other registration
statement contemplated

 

4



--------------------------------------------------------------------------------

by this Agreement, suspend such Selling Holder’s use of any prospectus which is
a part of the Registration Statement or other registration statement (in which
event the Selling Holder shall discontinue sales of the Registrable Securities
pursuant to the Registration Statement or other registration statement
contemplated by this Agreement but may settle any previously made sales of
Registrable Securities) if (i) the Company determines that it would be required
to make disclosure of material information in the Registration Statement that
the Company has a bona fide business purpose for preserving as confidential or
(ii) the Company has experienced some other material non-public event the
disclosure of which at such time, in the good faith judgment of the Company,
would adversely affect the Company; provided, however, in no event shall the
Selling Holders be suspended from selling Registrable Securities pursuant to the
Registration Statement or other registration statement for a period that exceeds
an aggregate of 60 days in any 180-day period or 105 days in any 365-day period.
Upon disclosure of such information or the termination of the condition
described above, the Company shall provide prompt notice to the Selling Holders
whose Registrable Securities are included in the Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other reasonable actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.

Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Company will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement;

(b) make available to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders shall reasonably
request in writing by the time the Registration Statement is declared effective
by the SEC; provided, however, that the Company will not be required to

 

5



--------------------------------------------------------------------------------

qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject;

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the occurrence of any
of the events set forth in clauses (i) through (iii) above, the Company agrees
to as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;

(g) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

6



--------------------------------------------------------------------------------

(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed;

(i) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

(k) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

The Company will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent. If the staff of the Commission requires the Company to
name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on the Registration Statement and
the Company shall have no further obligations hereunder with respect to
Registrable Securities held by such Holder.

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
subsection (e) of this Section 2.04 or until it is advised in writing by the
Company that the use of the prospectus may be resumed and has received copies of
any additional or supplemental filings incorporated by reference in the
prospectus, and, if so directed by the Company, such Selling Holder will deliver
to the Company (at the Company’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

Section 2.05 Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in the Registration Statement who has
failed to timely furnish such information that the Company determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 

7



--------------------------------------------------------------------------------

Section 2.06 Expenses.

(a) Expenses. The Company will pay all reasonable Registration Expenses as
determined in good faith. In addition, except as otherwise provided in
Section 2.07 hereof, the Company shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance.

Section 2.07 Indemnification.

(a) Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act pursuant to this Agreement,
the Company will, and hereby does, indemnify and hold harmless the seller of any
Registrable Securities covered by such registration statement, its directors and
officers, each other Person who participates in the offering or sale of such
securities and each other Person, if any, who controls such seller, within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such seller or any such director or
officer or controlling person may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such seller and each such
director, officer, and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding; provided that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with information furnished to the
Company in writing or electronically specifically stating that it is for use in
the preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such seller or any such
director, officer or controlling person and shall survive the transfer of such
securities by such seller.

 

8



--------------------------------------------------------------------------------

(b) Indemnification by the Sellers. The Company may require, as a condition to
including any Registrable Securities in any registration statement filed
pursuant to Section 2.01 above, that the Company shall have received an
undertaking satisfactory to it from the prospective seller of such securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 2.06(a) above) the Company, each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the Securities Act, with respect to any statement or
alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with information furnished to the Company in writing or
electronically specifically stating that it is for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement. The maximum liability of each seller for
any such indemnification shall not exceed the amount of proceeds received by
such seller from the sale of his/its Registrable Securities. Such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling Person
and shall survive the transfer of such securities by such seller.

(c) Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Section 2.06(a) or (b) above, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action; provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Section 2.06(a) or
(b) above, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party shall be
entitled to participate in and to assume the defense thereof, jointly with any
other indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

(d) Other Indemnification. Indemnification similar to that specified in
Sections 2.06(a), (b) and (c) above (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any Federal
or state law or regulation of any governmental authority other than the
Securities Act.

 

9



--------------------------------------------------------------------------------

(e) Indemnification Payments. The indemnification required by this Section 2.06
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

Section 2.08 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.09 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Purchasers by the
Company under this Article II may be transferred or assigned by any Purchaser to
one or more transferees or assignees of Registrable Securities; provided,
however, that (a) unless the transferee or assignee is an Affiliate of, and
after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $10.0 million of Registrable
Securities (based on the Common Share Price), (b) the Company is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and (c) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to a Purchaser:

To the respective address listed on Schedule B to the Common Stock Subscription
Agreement

 

10



--------------------------------------------------------------------------------

(b) if to a transferee of an Purchaser, to such Holder at the address provided
pursuant to Section 2.09 above; and

(c) if to the Company:

Parsley Energy, Inc.

500 W. Texas Ave., Tower I, Suite 200

Midland, TX 79701

Attention: General Counsel

Facsimile: 512.505.5164

Email: croberts@parsleyenergy.com

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston, TX 77002-6760

Attention: Douglas E. McWilliams

Facsimile: 713.615.5725

Email: dmcwilliams@velaw.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.09 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Shares. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

 

11



--------------------------------------------------------------------------------

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT),
WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION AGAINST
ANY PARTY RELATING TO THE FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE
COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE STATE OF DELAWARE, AND THE
PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF DELAWARE OVER ANY SUCH
ACTION. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

12



--------------------------------------------------------------------------------

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Company and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Company shall
have any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Purchaser hereunder.

Section 3.15 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

13



--------------------------------------------------------------------------------

Section 3.16 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by an Purchaser under this Agreement, such action shall
be in such Purchaser’s sole discretion unless otherwise specified.

[Signature pages to follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

PARSLEY ENERGY, INC. By:  

/s/ Bryan Sheffield

Name:   Bryan Sheffield Title:   President and CEO

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

STANDARD INVESTMENT RESEARCH HEDGED EQUITY MASTER FUND, LTD By:  

/s/ Ben Pooshee

Name:   Ben Pooshee Title:   Chief Operating Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

UBS O’CONNOR LLC, ON BEHALF OF O’CONNOR GLOBAL MULTI-STRATEGY ALPHA MASTER
LIMITED By:  

/s/ Jeffrey Putman

Name:   Jeffrey Putman Title:   Executive Director By:  

/s/ Jeff Richmond

Name:   Jeff Richmond Title:   Executive Director By:  

/s/ Betsy Kadlec

Name:   Betsy Kadlec Title:   Managing Director

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

T. ROWE PRICE NEW HORIZONS FUND, INC. T. ROWE PRICE NEW HORIZONS TRUST T. ROWE
PRICE U.S. EQUITIES TRUST NEW YORK CITY DEFERRED COMPENSATION TRUST By:   T.
Rowe Price Associates, Inc., Investment Adviser By:  

/s/ J. David Wagner

Name:   J. David Wagner Title:   Vice President T. ROWE PRICE SMALL-CAP VALUE
FUND, INC. T. ROWE PRICE U.S. SMALL-CAP VALUE EQUITY TRUST T. ROWE PRICE U.S.
EQUITIES TRUST By:  

/s/ J. David Wagner

Name:   J. David Wagner Title:   Vice President

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

LUXOR CAPITAL PARTNERS, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel, Luxor Capital Group, LP – as
Investment Manager LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel, Luxor Capital Group, LP – as
Investment Manager LUXOR WAVEFRONT, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel, Luxor Capital Group, LP – as
Investment Manager

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

ENCOMPASS CAPITAL MASTER FUND LP By:  

/s/ Larry Kassman

Name:   Larry Kassman Title:   Chief Financial Officer ENCOMPASS CAPITAL E&P
MASTER FUND LP By:  

/s/ Larry Kassman

Name:   Larry Kassman Title:   Chief Financial Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

BLACKWELL PARTNERS LLC By:   Magnetar Financial LLC   its Investment Manager By:
 

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer COMPASS OFFSHORE HTV PCC
LIMITED By:   Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer COMPASS HTV LLC By:  
Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer HIPPARCHUS MASTER FUND
LTD By:   Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

MAGNETAR GLOBAL EVENT DRIVEN MASTER FUND LTD By:   Magnetar Financial LLC   its
Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer SPECTRUM OPPORTUNITIES
MASTER FUND LTD By:   Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer MAGNETAR CAPITAL MASTER
FUND LTD By:   Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer MTP ENERGY FUND LTD. By:
  MTP Energy Management LLC   its Investment Manager By:   Magnetar Financial
LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

ADAGE CAPITAL PARTNERS, L.P. By:  

/s/ James Bardinelli

Name:   James Bardinelli Title:   CFO

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL, LLC By:  

/s/ Jonathan Dorfman

Name:   Jonathan Dorfman Title:   Managing Director

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

P ZIMMER LTD. By:  

/s/ Stuart J. Zimmer

Name:   Stuart J. Zimmer Title:   CEO of Zimmer Partners, LP, as Investment
Manager ZP MASTER UTILITY FUND, LTD. By:  

/s/ Stuart J. Zimmer

Name:   Stuart J. Zimmer Title:   CEO of Zimmer Partners, LP, as Investment
Manager

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

OZ MASTER FUND, LTD. By:   OZ Management LP, its investment manager By:  
Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer OZC GLOBAL EQUITIES MASTER
FUND, L.P. By:   OZ Management LP, its Investment Manager By:   Och-Ziff Holding
Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer OZ EUREKA FUND, L.P. By:  
OZ Eureka Fund GP, L.P., its General Partner By:   OZ Eureka Fund GP, LLC, its
General Partner By:   OZ Advisors LP, its Member By:   Och-Ziff Holding
Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

OZ ENHANCED MASTER FUND, LTD. By:   OZ Management LP, its investment manager By:
  Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

GORDEL CAPITAL LIMITED By:   OZ Management LP, its investment manager By:  
Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer GOLDMAN SACHS PROFIT SHARING
MASTER TRUST By:   OZ Management II LP, its investment manager By:   Och-Ziff
Holding II LLC, its General Partner By:   OZ Management LP, its Member By:  
Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer OZ GLOBAL EQUITY
OPPORTUNITIES MASTER FUND, LTD. By:   OZ Management LP, its investment manager
By:   Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

OZ GLOBAL SPECIAL INVESTMENTS MASTER FUND, L.P. By:   OZ Advisors II LP, its
General Partner By:   Och-Ziff Holding LLC, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

LORD, ABBETT & CO., LLC AS INVESTMENT ADVISOR ON BEHALF OF THE ADVISORY CLIENTS
IDENTIFIED on exhibit 1 hereto By:  

/s/ Lawrence J. Kaplan

Name:   Lawrence J. Kaplan Title:   Member & General Counsel

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT 1 TO LORD, ABBETT & CO., LLC

SIGNATURE PAGE

 

Client Name

  

Share commitment

 

Lord Abbett Bond-Debenture Fund, Inc.

     882,750   

Lord Abbett Investment Trust — Lord Abbett High Yield Fund

     393,200   

Lord Abbett Investment Trust — Lord Abbett Convertible Fund

     260,000   

Lord Abbett Research Fund, Inc. — Small-Cap Value Series

     271,500   

Lord Abbett Series Fund, Inc. — Bond-Debenture Portfolio

     88,000   

Met Investors Series Trust — Lord Abbett Bond Debenture Portfolio

     131,000   

Lord Abbett Passport Portfolios plc — Lord Abbett High Yield Fund

     4,550   

Lord Abbett Passport Portfolios plc — Lord Abbett Multi-Sector Income Fund

     500   

 

EXHIBIT 1 TO LORD, ABBETT & CO., LLC

SIGNATURE PAGE